 

 

 

 

FILED
May 30, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA SEE
UNITED STATES OF AMERICA, )
) Case No. 2:19-CR-00091-MCE-5
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
JOHNESHA DENAE THOMPSON, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release JOHNESHA DENAE THOMPSON, Case No.
2:19-CR-00091-MCE-5, Charge 21 USC §§ 846, 841(a)(1) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

__ Release on Personal Recognizance
_~W__ Bail Posted in the Sum of $200,000 (co-signed)

_V___— Unsecured Appearance Bond to be secured by ss 2 -

Appearance Bond with 10% Deposit

v Appearance Bond with Surety_Real Propery

Corporate Surety Bail Bond

VY = (Other) With Pretrial Release Supervision and Conditions of
Release as stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA _on_May 30,2019 at oad ‘ of S pm..

N

Deborah Barnes
United States Magistrate Judge

 

   

 

 
